Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 14, 2017

The Court of Appeals hereby passes the following order:

A18A0880. ARIAS D. HOLLAND v. THE STATE.

      Arias D. Holland filed this direct appeal from the trial court’s order revoking
his probation. In order to appeal the revocation of his probation, however, Holland
was required to file an application for discretionary appeal. OCGA § 5-6-35 (a) (5);
Andrews v. State, 276 Ga. App. 428, 431 (1) (623 SE2d 247) (2005). His failure to
comply with the discretionary appeal procedure deprives this Court of jurisdiction to
consider this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/14/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.